DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Shkurko (Reg. No. 36,678) on July, 27, 2021.

The application has been amended as follows: 
Amend claim 1 by changing “at the end” in line 22 to “at an end”.
Amend claim 3 by changing “the x-ray head” in line 3 to “the x-ray assembly” and by changing “includes” in line 8 to “include”. 
Amend claim 17 by changing the status identifier “Previously Presented” to “Currently Amended”. 
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on July 6, 2021. 
Claims 1, 3, 11-13, 16, 17 and 19 have been amended. 
Claims 14-15 have been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed July 6, 2021, with respect to Claims 11-15 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language found in the claims and has canceled claims 14-15. 
Applicant’s arguments, see Pgs. 8-11, filed July 6, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 1 and 16, Applicant argues that Takae and Tsuyuki fail to disclose monitor the specific hourly times of day and fail to disclose cause power to be turned off or turned on based on hourly time of day. This argument is persuasive. Takae discloses recording the power demands in [0031] and Tsuyuki teaches recording daily times of day in [0019] and [0023]. However, Takae and Tsuyuki fail to disclose recording the specific hourly times of day and powering down or up based on the specific hourly times of day.
Regarding claim 11, Applicant argues Kim and May fail to disclose activating electric circuit based on specified hourly times of day associated with high battery consumption as stored in a battery power consumption profile. This argument is persuasive. Kim discloses monitoring a battery consumption rate associated with the hourly time of day in [0115] and recording the battery consumption profile that identifies the consumption rate associated with the hourly time in [0115] but fails to disclose activating electric circuits based on specified hourly time of day associated with a high battery consumption rate. May teaches activating the electric circuits during time of day in Fig. 5, step 90 but fails to teach activating the electric circuits associated with high battery consumption rate as indicated by the battery consumption profile. 
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Takae (U.S. 2011/0110498), Tsuyuki (U.S. 2014/0334597), Kim  (U.S. 2012/0315960), and May (2008/0104421).
Regarding claim 1:
Takae discloses a mobile digital radiography system comprising: 
a wheeled base ([0022], motor driven carriage with wheels; Fig. 1, #106) including a transport drive system ([0022], motor driven carriage with wheels) for transporting the mobile digital radiography system; 
an x-ray assembly (Fig. 1, #100) comprising an x-ray source (Fig. 1, #102) and a support column (Fig. 1, #101) attached to the wheeled base (Fig. 1, #106);
 an electronic control system (Fig. 1, #109) configured to receive operator input (Fig. 1, #103, input unit) to selectively operate the radiography system ([0024], input unit receives commands), including the transport drive system and the x-ray source ([0026], imaging list inputted);
 a battery (Fig. 1, #108) to provide power to portions of the mobile digital radiography system ([0007], battery for X-ray imaging), said portions including the x-ray source (Fig. 1, #102), the transport drive system ([0022], motor driven carriage), and the electronic control system (Fig. 1, #109); 
a processing system (Fig. 1, #105) configured to record power demands of one or more of said portions of the mobile digital radiography system ([0031], battery consumption calculation); and

Tsuyuki teaches recording ([0023], imaging plan considers power demand) when the power demands ([0019], power information stored) of the one or more of said portions are less than a first preset threshold (Fig. 5-6, limited power value). 
However, Takae and Tsuyuki fail to disclose a processing system configured to record specific hourly daily times of day when power demands of one or more of said portions of the mobile digital radiography system are less than a first preset threshold; and automatically power down a selected one or more of said portions of the radiography system daily during the specific hourly daily times of day as recorded by the processing system and to automatically restore power at the end of a specified hour.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-5 are allowable by virtue of their dependency. 
Regarding claim 11:
Kim discloses a method comprising: 
monitoring a battery power consumption rate of a battery ([0115], battery usage pattern), including associating the monitored battery power consumption rate with a daily time of day ([0115]-[0120], battery consumption based on schedule or time);

activating electric circuits connected to the battery during a daily time of day as indicated by the battery power consumption profile ([0121]-[0127], automatic release of power save mode) and deactivating the electric circuits connected to the battery during a daily time of day associated with a low battery power consumption rate as indicated by the battery power consumption profile ([0117]-[0120], automatic activation of sleep mode based on usage history).
May teaches activating electric circuits connected to the battery ([0019], battery) during a daily time of day associated with a high battery power consumption rate as indicated by the battery power consumption profile (Fig. 5, 90, automatically power up on date and time).
However, Kim and May fail to disclose activating electric circuits connected to the battery during the specified hourly times of day associated with a high battery power consumption rate and deactivating the electric circuits connected to the battery during the specified hourly times of day associated with a low battery power consumption rate.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 12-13 are allowable by virtue of their dependency. 
Regarding claim 16:
Takae discloses a mobile digital radiography system comprising: 

an x-ray assembly (Fig. 1, #100) comprising an x-ray source (Fig. 1, #102) and a support arm (Fig. 1, #101) attached to the x-ray source (Fig. 1, #102) and wheeled base (Fig. 1, #106);
 an electronic control system (Fig. 1, #109) configured to receive operator input (Fig. 1, #103, input unit) to selectively operate the radiography system ([0024], input unit receives commands), including the transport drive system and the x-ray source ([0026], imaging list inputted);
 a battery (Fig. 1, #108) to provide power to portions of the mobile digital radiography system ([0007], battery for X-ray imaging), said portions including the x-ray source (Fig. 1, #102), the transport drive system ([0022], motor driven carriage), and the electronic control system (Fig. 1, #109); 
a processing system (Fig. 1, #105) configured to record daily power demands of one or more of said portions of the mobile digital radiography system ([0031], battery consumption calculation).
Tsuyuki teaches record daily power demands ([0023], imaging plan considers power demand) of one or more of said portions of the mobile digital radiography system;
a first stored control program executable by the processing system to automatically power up a selected one or more of said portions of the radiography system (Tsuyuki; [0080], automatic control of timing) daily during the recorded times of day (Tsuyuki; [0023], imaging plan considers power demand) when the power demands are greater than the first preset threshold ((Tsuyuki; [0080], automatic control of timing).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 17-20 are allowable by virtue of their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884